      Case 1:18-cv-06626-ALC-KNF Document 297 Filed 04/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,          )
Master Call Corporation, and Rouslan Tsoutiev,              )
                                                            ) Index No.: 1:18-cv-06626 (ALC)(KNF)
                                     Plaintiffs,            )
                                                            )
               -against-                                    )
                                                            )
Joint Stock Company “Channel One Russia Worldwide,”         )      ADDENDUM            TO
Closed Joint Stock Company “CTC Network,” Closed            ) PROTECTIVE      ORDER
Joint Stock Company “New Channel”, Limited Liability        )
Company “Rain TV-Channel,” Open Joint Stock                 )
Company “ACCEPT”, Limited Liability Company                 )
“Comedy TV,” and Kartina Digital GmbH,                      )
                                                            )
                                     Defendants.            )
                                                            )

       In light of the COVID-19 pandemic, the parties agree to the following additional terms

to the Protective Order (see ECF No. 104) governing virtual inspection of Highly Confidential

Source Code.

        1.      “Highly Confidential Source Code” information is defined as information

 comprising sensitive computer code, scripts, source code, object code, microcode, software

 application code, programming code or other machine language instructions, and associated

 comments and revision histories, formulas, engineering specifications, or schematics that

 disclose such computer code, scripts, source code, object code, microcode, software

 application code, programming code, scripts, source code, object code, microcode, software

 application code, programming code, or other machine language instructions, the disclosure

 of which would create a substantial risk of serious harm that could not be avoided by less

 restrictive means.
     Case 1:18-cv-06626-ALC-KNF Document 297 Filed 04/15/21 Page 2 of 4




       2.      Highly Confidential Source Code Information requested in discovery shall be

made available for inspection in the format in which it is kept in the ordinary course of

business, and in native and/or executable format.

       3.      The following Highly Confidential Source Code, developed and/or employed

by Plaintiffs in connection with their relationship with Matvil Corporation, shall be made

available: (i) Plaintiffs’ application code and/or API; (ii) the “Authorization Module” written

by Andrey Makhotin and/or “double authorization system”; (iii) the “Middleware” source

code; and (iv) the code identified in ACT002599–ACT002700.

       4.      Such inspection shall occur via TeamViewer at mutually agreeable dates and

times over the course of eight (8) hours as required by Plaintiffs.

       5.      In the event the TeamViewer session is disrupted due to a technical

malfunction, Plaintiffs will restart the session immediately and notify the parties that the

TeamViewer session has resumed. The length of the technical malfunction will not count

towards the eight (8) hours of Defendants’ TeamViewer time.

       6.      The Highly Confidential Source Code shall be loaded to a computer

maintained by Plaintiffs (the “Source Code Host Machine”).

       7.      Defendants have identified, and shall disclose to Plaintiffs, experts who will

operate a computer (the “Remote Review Computer”) to gain remote access to the Source

Code Host Machine via TeamViewer and to view and/or interact with the Source Code.

        8.     Plaintiffs shall provide Defendants with any required credentials to connect to

the Source Code Host Machine via TeamViewer at least twelve (12) hours before the

TeamViewer Session.
      Case 1:18-cv-06626-ALC-KNF Document 297 Filed 04/15/21 Page 3 of 4




       9.       Only one TeamViewer session will be allowed at a time. Only one Remote

Review Computer shall be connected to the Source Code Host Machine at a time.

       10.      The Remote Review Computer will either have no peripheral device

connectors or such connectors will be disabled. The use or possession of any electronic

input/output device (e.g., USB memory stick, mobile phone, tablet, personal digital assistants

(PDAs), Blackberries, Dictaphones, voice recorders, external or portable telephone jack,

camera or any camera-enabled device, CD, floppy disk, portable hard drive, laptop, or any

device that can access the Internet or any other network or external system, etc.) is prohibited

while accessing Source Code via the Remote Review Computer.

       11.      Plaintiffs may take appropriate measures to prevent the use of such electronic

input/output devices in conjunction with the Remote Review Computers and to prevent

copying, duplicating, pasting, printing or any other duplication of the Source Code.

       12.      Plaintiffs may log all connections to the Source Code Host Machine.

       13.       Plaintiffs may also terminate the secure connection to the Source Code Host

Machine after 30 minutes of inactivity on the Remote Review Computer connected to the Source

Code Host Machine.

       14.     Plaintiffs’ representative and the Parties’ counsel shall be entitled to observe

each TeamViewer session.

       15.      Defendants’ identified experts shall be the only individuals to access Source

Code via the Remote Review Computer.

       16.      Defendants’ experts shall be allowed to take notes and screenshots of

particular sections of code during the TeamViewer Sessions.
      Case 1:18-cv-06626-ALC-KNF Document 297 Filed 04/15/21 Page 4 of 4




       17.       Plaintiffs shall install and provide tools and/or manuals on each Remote

Review Computer and/or Source Code Host Computer that are sufficient for viewing and

searching Source Code produced, if such tools and/or manuals exist.

       18.       Plaintiffs shall not install any other software into the TeamViewer that records

the inspection of Defendants’ experts.




  JOINTLY SUBMITTED BY:

MOSES & SINGER LLP                             DUNNINGTON BARTHOLOW & MILLER LLP

/s/ Toby Butterfield                                 By: /s/ Raymond J. Dowd____________
Toby Butterfield                                     Raymond J. Dowd
Valeria Castanaro                                    Hardin P. Rowley
Michael Rosenberg                                    230 Park Avenue, 21st Floor
405 Lexington Avenue                                 New York, NY 10169
New York, NY 10174                                   Tel: (212) 682-8811
Telephone: (212) 554-7800
Facsimile: (212) 554-7700

Attorneys for Plaintiffs                             Attorneys for Defendant Joint Stock
                                                     Company “Channel One Russia
                                                     Worldwide”


                                          It is SO ORDERED this 15 day of April, 2021:


                                                             _______________________
                                                             Kevin Nathaniel Fox, U.S.M.J.
